Exhibit 10.2

 

FIRST AMENDMENT TO THE INTERCREDITOR AGREEMENT (this “Amendment”), dated as of
December 14, 2011, among JPMorgan Chase Bank, N.A., as administrative agent for
the lenders under the Senior Debt Agreement (as defined in the Intercreditor
Agreement, as defined below) (in such capacity, with its successors and assigns,
the “Senior Debt Representative”) for and on behalf of the Senior Debt Secured
Parties (as defined below), RGLD Gold AG (fka RGL Royalty AG), a Swiss
corporation (with its successors and assigns, the “Purchaser”), as purchaser of
certain refined gold from Terrane Metals Corp., a company incorporated under the
laws of British Columbia (the “Vendor”), and the Vendor.

 

W I T N E S S E T H :

 

WHEREAS, the parties hereto are parties to that certain Intercreditor Agreement,
dated as of December 10, 2010 (the “Intercreditor Agreement”);

 

WHEREAS, the Vendor and the Purchaser have agreed to amend and restate the Royal
Gold Purchase Agreement (as defined in the Intercreditor Agreement) on terms and
conditions that have been approved by the Senior Debt Representative and the
other Senior Debt Secured Parties (as defined in the Intercreditor Agreement)
pursuant to that certain Third Amendment to the Credit Agreement among Thompson
Creek Metals Company Inc. (the “Borrower”), and the Senior Debt Representative
on behalf of the Senior Debt Secured Parties (the “Senior Debt Agreement
Amendment”); and

 

WHEREAS, the Purchaser, the Senior Debt Representative, on behalf of the Senior
Debt Secured Parties, and the Vendor have agreed to make certain amendments to
the Intercreditor Agreement in connection with the amendment and restatement of
the Royal Gold Purchase Agreement on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

SECTION 1.                            DEFINITIONS.

 

1.1                               Unless otherwise defined herein, capitalized
terms which are defined in the Intercreditor Agreement are used herein as
therein defined.

 

SECTION 2.                            AMENDMENTS.

 

(a)                                 The first WHEREAS clause of the
Intercreditor Agreement is hereby amended by replacing such clause in its
entirety with the following:

 

“WHEREAS, Thompson Creek Metals Company, Inc., a company incorporated under the
laws of British Columbia (“Borrower”), the subsidiary guarantors, including the
Vendor, the Senior Debt Representative and certain financial institutions and
other entities are parties to the Credit Agreement, dated as December 10, 2010,
as amended, amended and restated or otherwise modified through the Effective
Date (the “Existing Senior Debt Agreement”), pursuant to which such financial
institutions and other entities have agreed to make loans and extend other
financial accommodations to the loan parties party thereto;”

 

(b)                                 The second WHEREAS clause of the
Intercreditor Agreement is hereby amended by replacing such clause in its
entirety with the following:

 

1

--------------------------------------------------------------------------------


 

“WHEREAS, Borrower, the Vendor, Royal Gold, Inc., a Delaware corporation (“Royal
Gold”), and the Purchaser are parties to the Amended and Restated Purchase and
Sale Agreement, dated as of December 14, 2011,  (the “Royal Gold Purchase
Agreement”), pursuant to which, among other things, (i) the Purchaser has agreed
to pay the Payment Deposit (as defined below), a portion of which (A) was used
by the Borrower to acquire, directly or indirectly, certain ownership interests
in the Milligan Project (as defined below) and (B) has been and will be used by
the Vendor in connection with the development of the Milligan Project and
(ii) upon completion of the Milligan Project, the Vendor has agreed to sell to
the Purchaser and the Purchaser has agreed to purchase from the Vendor, an
amount of Refined Gold (as defined below) equal to the Designated Percentage of
Produced Gold (as defined below).

 

(c)                                  Section 1 of the Intercreditor Agreement is
amended by adding the following definition in its correct alphabetical order:

 

“Effective Date” means the date of the Royal Gold Purchase Agreement, as set
forth in the second WHEREAS clause of this Agreement, giving effect to the
amendment and restatement thereof on such date.

 

(d)                                 Section 1 of the Intercreditor Agreement is
amended by replacing the defined term “Royal Gold Security Documents” in its
entirety with the following:

 

“Royal Gold Security Documents” means collectively, (i) the Security Agreement
entered into as of October 20, 2010, as amended and restated on the Effective
Date, by and between the Vendor and the Purchaser for the mining claims and
leases with respect to the Milligan Project, (ii) the Security Agreement entered
into as of October 20, 2010, as amended and restated on the Effective Date, by
and between the Vendor and the Purchaser for all personal property of the Vendor
relating to or arising out of the Milligan Project and (iii) the Security
Agreement entered into as of October 20, 2010, as amended and restated on the
Effective Date, by and between the Vendor and the Purchaser creating a floating
charge over the real property relating to or comprising the Milligan Property.

 

(e)                                  The Intercreditor Agreement is hereby
amended by replacing each occurrence of the clause “as in effect as of the date
hereof” and the clause “as in effect on the date hereof” with the clause “as in
effect as of the Effective Date”.

 

SECTION 3.                            CONDITIONS PRECEDENT.  This Amendment
shall become effective on the date (the “Effective Date”) on which all of the
following conditions have been satisfied or waived:

 

(a)                                 The Vendor, the Purchaser, Royal Gold and
the Borrower shall have executed and delivered the Royal Gold Purchase Agreement
and the Senior Debt Representative shall have received a true and correct copy
thereof.

 

(b)                                 The Senior Debt Representative and the
Required Lenders (as defined in the Existing Senior Debt Agreement), on behalf
of the Senior Debt Secured Parties, and Borrower shall have executed and
delivered the Senior Debt Agreement Amendment and the Purchaser shall have
received a true and correct copy thereof.

 

SECTION 4.                            CONTINUING EFFECT.  Except as expressly
amended, waived or modified hereby, the Intercreditor Agreement shall continue
to be and shall remain in full force and effect in accordance with its terms. 
Except as expressly modified by this Amendment, the Intercreditor Agreement

 

2

--------------------------------------------------------------------------------


 

is ratified and confirmed in all respects.  Any reference to the “Intercreditor
Agreement” in any related documents shall be deemed to be a reference to the
Intercreditor Agreement as amended by this Amendment.

 

SECTION 5.                            GOVERNING LAW.  THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK,
EXCEPT AS OTHERWISE REQUIRED BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE
EXTENT THAT REMEDIES PROVIDED BY THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK ARE GOVERNED BY THE LAWS OF SUCH JURISDICTION.

 

SECTION 6.                            SUCCESSORS AND ASSIGNS.  This Amendment
shall be binding upon and inure to the benefit of each of the parties hereto and
each of the Senior Debt Secured Parties, the Purchaser, the Vendor and their
respective successors and assigns, and nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Amendment.

 

SECTION 7.                            ENTIRE AGREEMENT.  The Intercreditor
Agreement, as amended by this Amendment, represents the entire agreement between
the Senior Debt Representative, the Senior Debt Secured Parties, the Purchaser
and the Vendor with respect to the subject matter of the Intercreditor
Agreement, as amended by this Amendment, and there are no promises,
undertakings, representations or warranties by any of them relative to the
subject matter hereof not expressly set forth or referred to herein or in
Intercreditor Agreement.

 

SECTION 8.                            COUNTERPARTS.  This Amendment may be
executed by the parties hereto in any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.  An executed signature page of this Amendment may be delivered by
facsimile transmission or electronic PDF of the relevant signature page hereof.

 

SECTION 9.                            HEADINGS.  Section headings used in this
Amendment are for convenience of reference only, are not part of this Amendment
and are not to affect the construction of, or to be taken into consideration in
interpreting, this Amendment.

 

[SIGNATURE PAGE TO FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

 

JPMORGAN CHASE BANK, N.A., as the

 

Senior Debt Representative

 

 

 

 

 

By:

/s/ Brian Knapp

 

 

Name: Brian Knapp

 

 

Title: Vice President

 

[SIGNATURE PAGE – INTERCREDITOR AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

RGLD GOLD AG

 

 

 

 

 

By:

/s/ Stefan Wenger

 

Name: Stefan Wenger

 

Title: Vice Chairman

 

 

 

By:

/s/ Martin Weber

 

Name: Martin Weber

 

Title: Board Member

 

[SIGNATURE PAGE – INTERCREDITOR AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

TERRANE METALS CORP.

 

 

 

 

 

By:

/s/ Pamela L. Saxton

 

 

Name: Pamela L. Saxton

 

 

Title: Executive Vice President and Chief Financial Officer

 

[SIGNATURE PAGE – INTERCREDITOR AMENDMENT]

 

--------------------------------------------------------------------------------